Title: To George Washington from Brigadier General Enoch Poor, 4 December 1777
From: Poor, Enoch
To: Washington, George



Sir
Camp [Whitemarsh, Pa.] 4th Decer 1777

In answer to the question Recevd by note from your Excellency yesterday—a winters Campain I am Sure it will be attended with the Graet loss of our numbers as to the Militia troops their is but little Dependence upon them in Case you make an Asolt upon Philidha besides if the Rivers Should be froze over the Enemy Doubless will Contract lines & make their Situation nearly as Strong as it is now.
I think that if your Army Should be Emediatly Sent into winter Quarters—the Absentees Colected that Early next Spring you’d be able to take the field with Dubble the numbers that youl have if a winters Campain is kept up.

as your men are much fortigued & numbers falling Sick every day for want of Clothing and Coumfertable habitations.
I am Clear of Opinion that its Best to put your Army into winter quarters without Loss of Time—however am Ready to Complie with any Disposition that Shal⟨l be⟩ Concluded upon. I am Sir your Excellencys Most obedent Hue Servt

Enoch Poor B. Gl

